UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-2135



JOANN JEFFRIES RAMSEUR,

                  Plaintiff - Appellant,

             v.


UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    William Connelly, Magistrate Judge.
(8:06-cv-02995-WGC)


Submitted:    July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joann Jeffries Ramseur, Appellant Pro Se. James A. Frederick,
GOODELL, DEVRIES, LEECH & DANN, LLP, Baltimore, Maryland; Allen F.
Loucks, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joann Jeffries Ramseur appeals the magistrate judge’s

order* granting summary judgment in favor of the defendant, the

United States of America, and dismissing her claim under the

Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2000).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Ramseur v.

United States, No. 8:06-cv-02995-WGC (D. Md. Oct. 31, 2007).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge, pursuant to 28 U.S.C. § 636(c) (2000).

                              - 2 -